Citation Nr: 0901023	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  07-28 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for left knee patellofemoral syndrome. 

2.  Entitlement to an initial compensable disability rating 
for right knee patellofemoral syndrome.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 2003 to 
February 2007. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Hartford, Connecticut (RO).  In pertinent part of that rating 
decision, the RO granted service connection for left and 
right knee patellofemoral sydrome and assigned both knee 
disabilities a non-compensable disability rating effective 
from February 17, 2007.  The veteran disagrees with the 
currently assigned disability evaluations. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims entitlement to an initial compensable 
disability rating for both his left and his right knee 
petallofemoral syndrome.  As is explained below, the Board 
finds that additional development is necessary prior to 
adjudication of these claims.  

First, it appears that there may be additional outstanding 
records of pertinent treatment available.  In an April 2008 
statement, the veteran's representative indicated that the 
veteran "is being seen for his knee(s) at the [VA Medical 
Center] in Newington, Connecticut."  While the claims file 
contains a report from a May 2007 VA radiology bone scan, 
which took place at the Newington VA Medical Center, it does 
not contain any VA medical records of treatments.  There is 
no indication that the RO has requested those records. 

Any VA medical records that are not in the claims file are 
nevertheless considered part of the record on appeal since 
they are within the VA's constructive possession.  Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Further, these 
records would be important in adjudicating the veteran's 
claim, as they would provide a more complete picture of the 
veteran's health as it relates to the claim on appeal. 

Prior to the Board's adjudication of the veteran's claim, the 
RO should obtain any existing VA medical treatment records 
not of record, specifically any such records  pertaining to 
the knee treatment the veteran may have received at the 
Newington VAMC.  See 38 U.S.C.A § 5103A (West 2002); see also 
VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) ("... an [agency 
of original jurisdiction's] failure to consider records which 
were in the VA's possession at the time of the decision, 
although not actually in the record before the AOJ, may 
constitute clear and unmistakable error"). 

The Board notes that the claims file does not contain any 
records of private medical treatment.  With assistance from 
the veteran, the RO should ascertain whether there may be any 
pertinent private medical records, and if so, attempt to 
obtain all identified pertinent medical records. 

Second, a new VA examination is in order to assess the 
current severity of the veteran's knee disabilities.  The VA 
last examined the veteran in May 2007.  At that time, the 
examiner noted that there were no episodes of dislocation or 
recurrent subluxation.  In an April 2008 statement, the 
veteran's representative noted that the veteran's knees give 
out one or two times every other day.  This description 
suggests that the condition of the knees has worsened since 
the last examination in May 2007. 

To the extent the forgoing is evidence that the condition has 
worsened since the last VA examination in 2008, the veteran 
is entitled to a new VA examination.  Snuffer v. Gober, 10 
Vet. App. 400 (1997) (holding that the veteran was entitled 
to a new examination after a two year period between the last 
VA examination and the veteran's contention that the 
pertinent disability had increased in severity); Caffrey v. 
Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Additionally, if the veteran is provided with a VA 
examination, the examiner should ensure that the report 
contains sufficient information to be considered fully 
responsive to the provisions of 38 C.F.R. § § 4.40 and 4.45 
as required by the decision of the United States Court of 
Appeals for Veterans Claims (Court) in DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The VA examiner's report should 
contain information with respect to whether there is present 
such factors as weakened movement, excess fatigability, 
incoordination, and/or additional limitation of function 
during flare-ups or repeated use.  

Accordingly, the case is REMANDED for the following action:

1.  By appropriate means, and with any 
assistance from the veteran, the RO should 
seek to identify and obtain any VA or 
private records of pertinent medical 
treatment that are not yet on file.  
Particularly, this action must include 
obtaining any pertinent medical records 
pertaining to treatment of the veteran's 
knee disabilities at the VAMC in 
Newington, CT.

2.  After any available records have been 
obtained, the RO should schedule the 
veteran for VA examination by an 
appropriate specialist to determine the 
current severity of the petallafermoral 
syndrome in the veteran's left and right 
knees.  All studies deemed appropriate in 
the medical opinion of the examiner should 
be performed, and all the findings should 
be set forth in detail.  The claims file 
should be made available to the examiner, 
who should review the entire claims folder 
in conjunction with this examination.  
This fact should be so indicated in the 
examination report.  If the examiner 
determines that it is not feasible to 
respond to any of the inquiries below, the 
examiner should explain why it is not 
feasible to respond.  

The examination should include range of 
motion testing pertinent to the two 
disabilities, and all ranges of motion 
should be reported in degrees.  For each 
knee, symptoms such as pain, stiffness, or 
aching in the area of the part affected 
should be noted; as well as, other 
pertinent findings, if present, including 
the presence of any subluxation or 
instability (and if so, opine as to the 
extent of impairment in terms of slight, 
moderate, or severe), dislocation, 
locking, effusion, cartilage removal, or 
tibia/fibula impairment (nonunion or 
malunion).

For each affected part, the presence of 
objective evidence of pain, excess 
fatigability, incoordination, and weakness 
should be noted, as should any additional 
disability due to these factors.  With 
regard to each affected knee, the examiner 
is asked to render opinions as to the 
following.  

(a) Is there residual weakness, pain or 
limitation of motion?  If so, please 
opine as to the extent of severity of the 
residual weakness, pain or limitation of 
motion.

(b) Is there ankylosis of the affected 
joint?  If so, describe the nature of the 
ankylosis in terms of angle in degrees at 
which the joint is ankylosed.

(c) Does pain significantly limit 
functional ability during flare-ups or 
when the affected joint is used 
repeatedly over time?  This determination 
should, if feasible, be portrayed in 
terms of the degree of additional range 
of motion loss or favorable or 
unfavorable ankylosis due to pain on use 
or during flare-ups.

The examiner should also comment on the 
effect of the service connected 
disabilities on the veteran's ability to 
work. 

3.  The RO should then readjudicate the 
claims under review here.  If any such 
action does not resolve a claim, issue the 
veteran and her representative a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA 
examinations, is both critical and appreciated.  The veteran 
is also advised that failure to report for any scheduled 
examination may result in the denial of a claim.  38 C.F.R. 
§ 3.655.

	(CONTINUED ON NEXT PAGE)





These claims must be afforded expeditious treatment.  The law 
requires that all claims which are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



